UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6831



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

RONALD TORRENCE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Robert D. Potter, Senior
District Judge. (CR-94-1, CA-95-100-P)


Submitted:   December 12, 1996         Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ronald Torrence, Appellant Pro Se. Gretchen C.F. Shappert, Assis-
tant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214, and the denial of his motion to reconsider. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United   States   v.   Torrence,   Nos.   CR-94-1;   CA-95-100-P

(W.D.N.C. May 7, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                                DISMISSED




                                    2